William H. Rehnquist: Mr. Lazarus, you may proceed whenever you are ready.
Richard J. Lazarus: Thank you, Mr. Chief Justice, and may it please the Court. Thus case presents a straightforward question of statutory construction, whether a court may order the Secretary of Health and Human Services to withhold a portion of past due benefits owed a financially needy claimant under Title XVI of the Social Security Act and pay those benefits directly to the claimant's attorney as an attorney's fee. The Secretary of Health and Human Services has concluded that the court is without such authority under Title XVI. The language of Title XVI and its legislative history, we believe, prove the reasonableness of that construction. For this reason, we believe the decision of the Eighth Circuit should be reversed. The pertinent facts of the case can be very briefly stated. In May 1982, Respondent Mary Alice Galbreath applied for Supplemental Security Income disability benefits, or SSI, under Title XVI of the Social Security Act. That program provides supplemental security income to financially needy persons who are aged, blind, and disabled. The agency, HHS, denied her application, both initially and following internal administrative appeal on the ground that she was not disabled. Her financial need was uncontested. In August 1983, Ms. Galbreath, represented by her counsel, brought this action in Federal District Court challenging the agency's determination. In February 1985 the District Court reversed the agency on the ground that Ms. Galbreath was in fact disabled. The Court accordingly remanded the case to the agency with instruction that it calculate and pay to Ms. Galbreath the amount of past due benefits owed to her. On July 23rd, 1985, the agency accordingly sent her a check for approximately $8000. One week later, her counsel filed with the District Court a motion for an attorney's fee award out of her past due benefits. The District Court granted the motion, relying on a provision of Title II of the Social Security Act, Section 406, and ordered the Court to pay Mr. Bartels, counsel, 25 percent of his client's past due benefits, or approximately $2000. The Eighth Circuit affirmed the District Court's order, but on a different ground. The Court of Appeals concluded that courts possess inherent authority to order the Secretary to withhold a portion of Ms. Galbreath's benefits and pay those benefits to her counsel. It is from that judgment that we sought this Court's review. In our view, Congress deny courts the authority, in Title XVI, to order the Secretary to revert to a claimant's attorney a portion of the claimant's SSI benefits. Congress's plain intent is evident from the statutory language and from the legislative history. Indeed, the latter shows that Congress specifically considered the possibility of granting courts authority to order withholding and declined to do so. Congress determined that withholding would be contrary to the purpose of the SSI program, which is to provide benefits to the financially needy.
Antonin Scalia: Is your argument that Title IV--
Richard J. Lazarus: Excuse me?
Antonin Scalia: --Is your argument that Title IV repeals whatever pre-existing inherent authority would have existed in courts?
Richard J. Lazarus: The title... well, it's Title II, it's Title II and Title XVI.
Antonin Scalia: XVI, I'm sorry, XVI, you would say, repeals--
Richard J. Lazarus: Once Congress entered the field and there was legislation, then whatever inherent authority courts had... and even the Celebrezze decision, which is the one decision to adopt that, in 1965, said it was in the absence of a statute. And at this point we have a statute, we have specific, we believe, Congressional intent not to allow attorney's fee withholding. And it is that Congressional intent we rely on.
Antonin Scalia: --Do you concede the authority of the courts to do it in an ordinary case where there hasn't been any prohibition by Congress?
Richard J. Lazarus: Well, there are several prohibitions, and there is also... here we have the United States as a party. I wouldn't concede it with respect to the United States being party. There is some common law precedent far back there in England, starting with the decision by Lord Mansfield in 1779, called Welsh v. Hull, which endorses the notion that courts do have inherent authority to split a judgment and ensure the attorney's fee. But it's always, even at common law, it's always been in the absence of a statute, and the courts have noted that. And they have never been in cases involving the government. And in here what we have is we have the government, we have a statute, we have an anti-assignment prohibition in the statute which we believe is explicit, and that's the first thing we rely on in Title XVI, which Congress lifted with respect to attorney's fee withholding in Title II. We don't concede that Celebrezze decision was right at the time. The first point is that the language of Title XVI is explicit. It bars the transfer or assignment of any individual's right to payment of SSI benefits. The purpose of the anti-assignment provision in Title XVI is to ensure that the benefits go to those who Congress wanted them to go, the needy claimant, to provide for their basic subsistence needs. There is no exception made in Title XVI for attorney's fees. In contrast, in Title II of the Social Security Act, which provides old age, survivor, and disability benefits to insured individuals who need not be financially needy, there is express authority in the statute authorizing withholding. Section 406(a) of Title II authorizes the Secretary to withhold a portion of a claimant's past due benefits as an attorney's fee upon making a determination favorable to the claimant in administrative proceedings. Section 406(b) of Title XVI likewise authorizes a court to order attorney's fee withholding upon making a determination favorable to the claimant in judicial proceedings. They lift the anti-assignment bar in Title II. Although Congress incorporated much of Title II's procedural provisions into Title XVI, it did not include either of these provisions. Indeed, comparison of the relevant provisions in Titles II and XVI, Sections 406 and 1383, reveals a remarkable fact. The language of Title XVI... Congress enacted in 1972... duplicates the language of Title II prior to 1965 and 1967, when Congress amended Title II to provide an attorney's fee withholding. Congress, in effect, reached back to the language that Congress enacted in 1939 for Title II rather than simply adopt Title II's then current language in 1972. The language, we believe, of Title XVI by itself suggests that the omission was careful and deliberate. The legislative history confirms the deliberateness of Congress's decision, and answers why Congress chose to omit withholding from Title XVI. First, as we lay out in our brief, the legislative history shows that Congress considered the possibility of including withholding authority in Title XVI, just as it had in Title II, and rejected the idea. As first proposed in 1970, Title XVI would have simply incorporated all of Section 406 of Title II, including the withholding authority. Congress, however, subsequently redrafted the bill and carefully omitted withholding authority from Title XVI. The revision was not a product of mere oversight. It was precise, it was surgical. The withholding provisions were removed, while most of the rest of Section 406 was carefully retained. Congress, moreover, explained why, the reasons in the accompanying legislative reports. Congress stated its view, speaking to the administrative proceedings, that withholding would be contrary to the purpose of the program. The purpose, again, unlike for Title II, is to provide benefits to financially needy persons, Title II... Title XVI benefits, unlike Title II, being needed to meet basic subsistence needs. Congress decided that withholding those benefits from those needy persons was not warranted, as it had been in Title II. Not surprisingly, Respondent concedes that Congress denied the courts the power to order withholding when Congress first enacted Title XVI in 1972. Respondent, however, contends that Congress somehow revisited the issue and decided to allow withholding when it amended Title XVI in 1976. The claim, we believe, does not withstand serious scrutiny. The amendment upon which Respondent relies had absolutely nothing to do with attorney's fee withholding. In 1972, Congress had decided that the Secretary's administrative determinations under Title XVI would be subject to judicial review, as they were under Title II, with one exception. The determination of any fact by the Secretary would be final and not subject to judicial review. In 1976, Congress amended the law to omit that exception. That was the extent of the revision. It was a deletion of one prior difference between the two titles that had absolutely nothing to do with attorney's fee withholding. It concerned Section 405 of Title II, while the two attorney's fee provisions of Title II are in Section 406. If Congress had originally in 1972 made the standards of judicial review exactly the same, no serious claim could have been made in the face of the language and legislative history of 1972 that Congress had by that action intended to allow attorney's fee withholding. That Congress instead only achieved that result by an amendment and a deletion to Title XVI four years later wholly unrelated, for reasons wholly unrelated, to attorney's fee withholding does not add any credence to that theory.
Sandra Day O'Connor: Mr. Lazarus, absent any statute dealing with it at all, do you suppose the judge would have inherent authority to enter such an order?
Richard J. Lazarus: Not with respect to against the United States. We have several provisions which we think would bar that. One there is, although we've not pressed the claim here, there is a sovereign immunity aspect to it. There's also a general anti-assignment provision for claims against the U.S., and then in this statute itself we have Section 1383(d), which incorporates the anti-assignment bar in Section 407 of Title II.
John Paul Stevens: Is there any way within your view, Mr. Lazarus, in which the Court could impose a ceiling on the charge that the lawyer could make to the client?
Richard J. Lazarus: The Secretary... that issue is not presented in the case, but it is the Secretary's view that the Court could; that we do not interpret the statute as interfering with that inherent authority. We believe it presents a very different question. It doesn't run into the anti-assignment provisions; it doesn't direct the Secretary to do anything. The legislative history speaks to the issue of withholding and not to the issue of the maximum fees. And finally, to the extent that Congress spoke in the statute at all to ceilings, it actually authorized the Secretary to do just that for administrative proceedings, and all the courts actually are in agreement on that question, that the courts do have the inherent authority. And we believe that presents a different issue not raised here. In sum, the sole question in this case is whether the Secretary's construction of Title XVI is reasonable. Because it is supported by the language, by the structure of the statute, and the legislative history, which show that Congress considered and rejected attorney's fee withholding in the context of Title XVI, we believe that it is. The decision of the Court of Appeals, therefore, should be reversed. If there are no further questions, I'd like to reserve my remaining time for rebuttal.
William H. Rehnquist: Thank you, Mr. Lazarus. Mr. Bartels, we'll hear now from you. Mr. Bartels, I guess it is.
Anthony W. Bartels: Thank you, Your Honor. May it please the Chief Justice and Members of this Court, we have in this country a wonderful social security disability system. There is one brief flaw in it right now, and that is how the poor people are going to come about paying their attorneys. If these people can't pay attorneys, lawyers aren't going to take their cases. They have the right to present a social security claim, but if they don't have a lawyer to help them appeal it, they can't get there. Now, the whole issue is legal representation. And I'd submit to you that most of these people out there who I represent, they're the poor, the illiterate, the downtrodden. They don't know what it is to even carry a credit card, a Kerr-McGee gas credit card or American Express or anything. They're poor. But they live from day to day, from mouth to mouth. If these people can't get a lawyer to help them, they don't live in one town long enough to get their social security claim with the local social security office. And I want to point out to you that it's the lawyers who help them get their claims filed, even if the people--
Byron R. White: The major implication is that they're just not trustworthy.
Anthony W. Bartels: --No, Your Honor, not trustworthy. We're--
Speaker: Well--
Anthony W. Bartels: --They move a lot.
Byron R. White: --the government pays them the money, and they just forget to pay their lawyer.
Anthony W. Bartels: Well, Judge, I've had it happen to me a few times.
Byron R. White: Well, I know, but so your basic contention is that you really can't rely on your client to pay you when he gets the money?
Anthony W. Bartels: I would have to submit that, Your Honor.
Speaker: Yes.
Anthony W. Bartels: I've had it happen to me where people have gotten their money, died, they didn't... they're res pendent, so there's no estate to file a claim with; or I've had them get their SSI money, spend it, I sue them to get my money, they take bankruptcy, and I get a notice from the Bankruptcy Court, and that ends my claim there.
William H. Rehnquist: Well, that's not peculiar to your clients, either, is it? Most lawyers who get a judgment and get a payment and satisfaction have it made out to a lawyer and the client both.
Anthony W. Bartels: Yes, that's true, when we settle automobile tort claims, if you're in that area of the law. And of course, the social security law is a regulated law, attorney fee areas. That is to say, there are a lot of attorneys who won't take a social security case because, hey, there's nobody out there going to tell me what I can charge these guys for my services. They don't want some bureaucratic agency dictating the amount of their fee. And of course, you have problems like that. This... there is a bureaucracy problem with your attorney's fee, whether it's an SSI or a Title II, and whether it's at the administrative level. If you win a case at the administrative level, and you're not happy with your attorney's fee, you can appeal it one step. But there's no judicial review of that, and the Social Security Administration right now is reducing all requested fees. And of course, when you get it into court, you can file for an EAJA fee. And you probably are asking yourselves why I didn't file an EAJA fee petition and then file my other fee petition, you see, because under the Equal Access to Justice law, an attorney is supposed to file that EAJA first. He's supposed to do that, and I know that, and I know it in this case here. But I couldn't raise that issue if I had filed EAJA and the judge would have granted my EAJA petition. Then I would not have had this claim to present to the Court. That would have ended. So I just went ahead and filed a claim for my one fourth of past due benefits, based on an hourly rate. And--
Antonin Scalia: And this claim is more valuable to you than an EAJA claim because you don't have to show for this one that the government's position was not substantially justified in this--
Anthony W. Bartels: --You don't have to show that, Your Honor, and also I have a lot of other Title XVI cases whose fees I know I'll get if I get this Court to approve that. That's the reason, Your Honor. Now, I had a case recently, an SSI case recently, where a man, after seven years of litigation, he died. That was an SSI case. They hadn't made the award yet. Had they made the award, I... and paid him, I could have maybe gotten my money from him. But I had... I went ahead, when I discovered his death, and no payment made by the Social Security Administration under Title XVI, I immediately filed an EAJA fee petition to get paid for what I did in the federal court level. I won't get anything at the administrative level; I got about $1200 off that case, working with that older, alcoholic tramp for seven years. That's what my... I really made off that case. Now, so I filed an EAJA real quick in that one. So you see, if the client dies before the money comes, you don't get anything. That's the law. And I daresay about 50 percent of the people I represent and get on social security are dead within three years. I have the... I can definitely tell you that. Most people don't last very long, where they are sick, disabled. And you don't go into federal court and try to get a substantial evidence case overturned without having a good case. You'll go broke practicing law doing that out there. Now, I'd like to talk a little bit more about the Social Security Administration's attitude about attorney's fees; that is to say, first, they deny the people; the people get in a lawyer who gets them on. Then they say, well, now you got the money coming, we're going to regulate the fees. And a thing or two they do, and I've showed it in one of my briefs, maybe miscalculate the benefits, you submit your fee petition based on that benefits they've submitted. Then six months later you find out they made a mistake. They write back and say, the client, we made a mistake, we undercalculated by 6000, we're mailing a check, client directly, $6000. You don't get any of it, we're sorry, we made a mistake. I've had that happen to me, and I attached two more in my briefs, a case where that has happened before, too. What I'm saying is, the administration, the Social Security Administration, is taking a very hard attitude towards attorneys getting paid. And if you'll read books on the subject by Mr. Francis or Mr. McCormick, who I'm sure you're all acquainted with those books, point out that problem you have in collecting your fees. And that just drives the lawyers out of the social security legal representation business.
Byron R. White: --Well, that may be, but what... I suppose if the statute expressly said just plain out that no mailing of fees to lawyers, you would just have to put up with it.
Anthony W. Bartels: Or else get out of the business.
Byron R. White: Exactly.
Anthony W. Bartels: And you see, if the lawyers get out of the business, then those people don't have legal representation, Your Honor.
Byron R. White: So if we decide against you, as you say, it'll be just like the statute said it.
Anthony W. Bartels: It's going to be... the statute hasn't really made it--
Byron R. White: Then you'll have a choice of staying in or getting out.
Anthony W. Bartels: --Your Honor, the statute that they talked about was at the administrative level. They didn't talk about the court level. The statutes they're talking about, and the most recent case on this point, the, as you all know, the circuits are split. The first... on this issue of whether they should withhold. The Reid case came down in '84. They said the court had the power to do... to order the Social Security Administration to withhold. At that point, shortly after, and this is referred to in the most recent case on the point, which went against my point of law, this, the Howard case, there's a footnote, and the judge pointed out that the House committee apparently believed that attorney's fees could be awarded out of SSI benefits, see House... see the... he cited the Congressional code it comes from. And, of course, that was the only case on point. Congress just thought they had it after they had a meeting over there. And I daresay a lot of our legislators are lawyers, the two US Senators, my Congressman, are all lawyers. I knew them back when they were down in the pits, fighting and making a living. But now they're on Capitol Hill.
Speaker: Working.
Anthony W. Bartels: Yes, sir. I was by their offices yesterday and didn't find any of them.
Byron R. White: We won't quote you. Mr. Bartels, it seems to me your argument should be made across the street.
Anthony W. Bartels: Well, Judge, there are arguments--
Thurgood Marshall: I think you're in the wrong place.
Anthony W. Bartels: --Sure. Now, Judge, let me... because, you know, when this legislation comes down, the Social Security Administration has their representatives there at that hearing, too. And they politick, and they saw where Congress was missing the point here, and didn't rule on it. They stayed silent, Congress had to adjourn, the boys had to go back to their home fields to run for office. And, of course, well, Social Security says, we'll cover that with a regulation. And I've attached a copy of their regulation, most recent regulation at this point, after the Galbreath case came down. They wanted to come up with another regulation to make sure they covered it. It said in there, we do not... and I've supplied it to the Court already... we do not pay money directly to those attorneys; we just don't do it. Even if you got a court order, you don't do it. And sometimes you have a court order to collect the title to fee, and you... it's just pretty hard to get the government in contempt to get that check out. Those are some of the things you run into in the practice of law. But the circuits are split. The First Circuit says no, the government doesn't have the... have to pay the checks, because the court doesn't have the inherent authority. The Third Circuit's the Reid case. Motley vs. Heckler says yes, they do. Galbreath vs. Bowen says yes. And the McCarthy and Howard out of the Sixth and Seventh Circuits say to the contrary. Now, when they first passed this social legislation for disability back in the early '40s, they forgot to put in there whether the court could order it to be withheld. And it took a court decision back then, which our counsel referred to earlier... it was the court decision of Celebrezze vs. Sparks, which came down on March 16th of '65, and that case held that court did have the inherent authority to order those payments made out of Title II benefits. Then, later... now that decision was in March of '65... then in May, April and May of '65, Social Security Administration lobbyists did appear before a Senate committee and said yes, we think it's all right to go ahead and do that, but there should be a cap on the lawyer fees. So they came up with the 25 percent cap on past due benefits. Now, that's great if you won every social security case you took. But you take 10 cases out there, and you got to be pretty good sometimes to figure out, pick the winners, because you pick a lot of losers, you're going to go broke practicing law now, and we all know that. That's... but you take 10 cases. You lose three of them, you don't get paid for it. So there's no past due benefits to take any fee out of. You got seven you win, so... and of course, if you hit a big fee on social security cases, you don't automatically get one fourth of the past due benefits. That's just the amount the government holds back. You have to submit an hourly fee petition, and then they take a look at the hours you worked. Suppose a guy came in, all you had to do was interview him, write for three or four medical reports, submit them to Social Security, get them in. You got him, say, 22,000 in back pay. You might get an attorney fee of $550, based on that hourly rate.
Harry A. Blackmun: I take it you haven't been paid in this case yet, have you?
Anthony W. Bartels: Yes.
Harry A. Blackmun: You have?
Anthony W. Bartels: Yes. The government sent a check. That surprised me.
Harry A. Blackmun: And yet you have to pay your own way down here, so you don't get too much net, do you?
Anthony W. Bartels: No, no, Your Honor, but see, like this is one case; it'll affect, oh, many, many... you don't realize how big this social security system is out there. And like I say, it's a wonderful thing.
Harry A. Blackmun: So you don't resent the expenses?
Anthony W. Bartels: I'm going to have to eat them, as they say. But I get to bring my wife and children, two of my children, with me to Washington. [Laughter] Now, Your Honor, I want to tell you, too, the... you know, we talk about politics. Here's how things are done over on Capitol Hill, and, you know, I knew some of those guys over there. Like I say, I was a claim adjuster against them on some points. We helped them work for reelection on things. You go over there when they're having those social security hearings and you'll find out how social security people politick. But the government's Justice Department's also a little bit of a sharp politician, and I'll tell you why. Here's why I say that. They lost some cases on this point in different circuits, but they didn't appeal them. Now, they know, they kind of gauge those circuits out there. We know where our strength is in the First Circuit, we know what the Ninth Circuit'll do on this point. And I do wish Mr. Kennedy would be here, because I did have a case before him on a three-judge panel about a year ago this time, and he ruled against me on a substantial evidence test. And like I say, that's a hard one to overcome as a plaintiff lawyer. But you got to... you know, to win a social security case and overcome that substantial evidence test, you got to have a winner. And I really didn't have too good a winner. But on this case, he didn't, you know, bump. The woman had been, from the time she applied, about a year later she'd been involved in a very severe automobile accident and almost ground up to hamburger. Then they set the hearing again, or the onset date at a different time. And so, but you have to... the government hasn't always picked the cases they've lost; they just don't try them in, say, that circuit. And of course, the fact that the law of the Sixth Circuit's one way is not res judicata in the Eighth, as I've had to find out the hard way. See, like in submitting fee petitions, okay, you do some work at administrative level, you have to submit it at the administrative level for what you do there. They make a finding on your fee. They always reduce it a little bit. You can appeal it one step, but there's no court review of it.
Byron R. White: You're not happy-- --Why don't you think Title XVI forbids this?
Anthony W. Bartels: The Congress just overlooked it. They have an oversight committee over there who later on goes and tries to straighten things out, but they just overlooked it.
Byron R. White: On the legislative... the legislative history sort of indicates they didn't expect to permit the administration to do this.
Anthony W. Bartels: Well, they were talking about the administrative level fees. That was, if you'll read the cases, Your Honor, of... I'll read you the most recent case that was adverse to my point of law, the Howard case. And at Page 187, the court states that the Social Security Administration, they used the term... oh, with respect to representation before the administration. It's in the first paragraph. See, they've talked about your representation at the administrative level. They even had that; they didn't talk about what happens if it gets to court.
Antonin Scalia: You're saying that the provision in Title II was not adopted in order to permit fees to be withheld, but rather in order to put a cap on--
Anthony W. Bartels: Well, I don't know if--
Antonin Scalia: --the fees that had already been declared by the courts to be withholdable?
Anthony W. Bartels: --That's right. What I'm saying is, Your Honor, when Title II was enacted, they didn't have anything in there about withholding for attorney's fees. There was the Court's decision of Celebrezze vs. Sparks that held the courts had the inherent power to do this. Then later on, they have some social security hearings later on, says yes, we'll go along with that, but we put a cap on it of 25 percent. That's the most a lawyer can get. But I submit to you, the 25 percent isn't always what you'll get. You'll get a lot less, and that's assuming you win the case. You have a lot of cases out there you lose. That's just part of your office overhead. Then you have cases where you do win and you get a big back pay award for the client, but, because of the hourly rate scheme, you don't get anything.
Antonin Scalia: Does Title II have an assignment restriction?
Anthony W. Bartels: Yes, it did, Your Honor.
Antonin Scalia: And it did at the time Celebrezze was decided, too?
Anthony W. Bartels: Yes, and the government immunity was still the law, too, then.
Harry A. Blackmun: Mr. Bartels, if you lose this case, are you going to have to disgorge?
Anthony W. Bartels: Give the money back? Well, you see, my client... I'll have to give the money back to the government, and I'll try to have to get my money from the client. Yes--
Harry A. Blackmun: Of course, you can always go through bankruptcy the way they do, can't you?
Anthony W. Bartels: --Well, I tell you what, a lot of lawyers will think about bankruptcy who do social security work if they don't get paid. But we are dealing, gentlemen, about a large issue here. And I talk to a lot of lawyers, and a lot of lawyers will tell me, I wouldn't handle a social security case for anything. And I look at them and say, well... then I find, in talking to them, I find out they're really not up on what the social security law is. There's big money on... in it; unquestionably there's big money on it. Now that lawyers can advertise, although I've never advertised, I got a large social security business, probably have 350 cases pending in federal court right now on various issues, issues like under the EAJA, they don't want to allow us to get paid for our billing time, they don't want to let us get paid for advance costs, like for photocopying, telephone calls. I have that pending before the Eighth Circuit in a case of Payton vs. Bowen.
Speaker: This is all fee litigation?
Anthony W. Bartels: All fee litigation, Judge. I see where they're cutting down on lawyers every day, see. And then, of course, once they award the fee--
Byron R. White: Are there lawyers who just represent other lawyers, and because they're specialists in fee litigation?
Anthony W. Bartels: --Listen, they may have to, Judge. It's going to have to... I tell you, it could come to that. See, this is the point now that I have before the Eighth Circuit. You see, it takes... you take a case... this case here is one of my shorter-lived cases; it's only about five, six years old in my office. I've had cases that, like with the alcoholic man who died, on Title XVI, that case had drug on for seven years. I got, you know, just for one case sometimes, you'll have a file this thick. And then they want you to compute your billing time, and you go back through there and compute that billing time, it may take six, seven hours to get all the billing time in on that case. And they don't want to pay you for that, but yet you got to submit the billing time, and they want you to get paid by the hour rather than by the 25 percent contingency fee contract. So, gentlemen, I don't want to take any more time. I'm... I just... I've had a chance to... and, believe me, I'm very grateful for having this chance to come before you to tell you my side of the story. Thank you.
William H. Rehnquist: Thank you, Mr. Bartels. Mr. Lazarus, do you have something more?
Richard J. Lazarus: I just have two very short points. One is, of course, ultimately the wisdom of the statute is for Congress and not for the Court. As to the impact of Congress's decision, one can speculate that perhaps Congress hoped that the financially needy would be eligible for Legal Services Corporation or other things, and therefore the impact would be less in the Title XVI context. I have nothing else if there are no further questions.
William H. Rehnquist: Thank you, Mr. Lazarus. The case is submitted.